Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 28, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 27-35 are currently pending. Claim 27 has been amended by Applicants’ amendment filed 12-28-2020. No claims have been added or canceled by Applicants’ amendment filed 12-28-2020. 

Therefore, claims 27-35 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 24, 2020 and December 28, 2020 have been considered.  Initialed copies of the IDSs accompany this Office Action.

Priority
The present application, filed January 3, 2020 is a DIV of US Patent Application No. 15/448,792, which claims the benefit of US Provisional Patent Application 62/302,904, filed March 3, 2016.
Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 28, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 27-35 is rendered moot under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “biomimetic binding interaction” such as recited in claim 27 to refer to a binding interaction between a non-imprinted, non-biological polymer and a filamentous virus or a filamentous virus-like particle, wherein the non-imprinted, non-biological polymer is capable of forming a three-point complementary binding interaction with the filamentous virus or a filamentous virus-like particle. 
The Examiner has interpreted the phrase “thereby providing a biomimetic, non-imprinted, non-biological polymer that has a specific binding specificity for a filamentous virus” to be a “whereby” clause that simply expresses the intended result of a process step positively recited such that the phrase is not given patentable weight.
The Examiner has interpreted the term “chemical detection” such as recited in claim 30 to refer to any method of detection that comprises or involves any chemical including a non-imprinted, non-biological polymer.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 25-37 is maintained under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Patent Application Publication No. 20070212682, published September 13, 2007) in view of 
Zhang et al. (Chemical Communications, 2008, 1317-1319; and Supplemental Materials, 2008, 1-5; of record); and Hawthorne (US Patent Application Publication No. 20160129085, published May 12, 2016; effective filing date July 29, 2015) as evidenced by Budde et al. (US Patent Application Publication No. 20110257045, published October 20, 2011); and Luscher-Mattli (Antiviral Chemistry & Chemotherapy, 2000, 11, 249-259).
Regarding claims 27 (in part) and 28-30, Yu et al. teach apparatus and methods for high-throughput, reproducible and inexpensive detection of virus infections using multiplexing technologies such as slide-based, microtiter plate-based and membrane-based microarrays and bead technologies, wherein the apparatus and methods allow simultaneous detection of multiple viral infections in a plurality of test samples (Abstract). Yu et al. teach that the method comprises: (i) contacting a biological sample from the subject with a microarray system comprising a plurality of subarrays capable of capturing a plurality of target ligands; and (ii) detecting a captured target ligand by contacting the protein microarray system with a labeled anti-ligand that binds specifically to the capture target ligand, wherein the presence of a target ligand in the biological sample is indicative of a viral infection in the subject, and wherein the target ligands are either viral antigens or anti-virus antibodies (interpreted as a virus or VLP), such that the microarray system is capable of simultaneous detection of target ligands in a plurality of biological samples (interpreted as a contacting; detecting a virus; and identifying the polymer of the subset that binds with an apparent dissociation constant of 100 micromolar or less, claims 1b, 1c and 1d) (paragraph [0008]). Yu et al. teach that antigens can be peptides, polypeptides, proteins, nucleic acids, DNA, RNA or mimetics (corresponding to VLPs, claim 1) (paragraph [0039], lines 6-10). Yu et al. teach that the term “specifically binds” refers to an antibody that specifically binds to a protein with an association constant of at least 103 M-1 (paragraph [0048], lines 1-2 and 10-11). Yu et al. teach that micro-spotting encompasses deposition technologies that enable automated microarray production by printing small quantities of pre-made biochemical substances onto solid surfaces, wherein multiple microarrays are fabricated on a single slide or chip for simultaneous detection of viral infection in multiple samples as shown in the Figures 1 and 2 (interpreted as arrayed on a slide, claim 29) (paragraphs [0058], lines 1-4; [0061], lines 1-6; Figures 1 and 2). Yu et al. teach that the density is at least 5 spots/cm2 or 10,000 spots/cm2 (interpreted as 1000 different NIPs, claim 28) (paragraph [0060]). Yu et al. teach that the microtiter plate-based microarrays can be used to detect viral infection in a high-throughput mode and are easily adaptable to standard plate-based ELISA automatic process; as well as, the capture of target ligands by “antigen-down” immunoassays (interpreted as an immunoassay, claim 30) (paragraphs [0063]; and [0066]). Yu et al. teach that in bead-based assay, the molecular reactions take place on the surface of microscopic beads, wherein the beads can be made of a variety of materials (interpreted as an NIP) (paragraph [0076]). Yu et al. teach that the microarray and bead system of the invention can be used for the detection of virus infection in humans and animals including virus such as human immunodeficiency virus (HIV), herpes simplex virus, respiratory syncytial virus (RSV), Epstein-Barr (HPV), and influenza virus (interpreted as encompassing filamentous viruses and filamentous VLPs, claim 1b) (paragraph [0082]), wherein polyanions including anionic polymers selectively inhibit the hydrophobic binding of influenza virus by bind to and inactivate the viral fusion peptide to as evidenced by Luscher-Mattli (pg. 250, col 2, last partial paragraph; and pg. 251, col 1, first partial paragraph). Yu et al. teach an antigen microarray for the detecting of up to 14 virus infections in mouse serum, wherein the antigen microarray is fabricated by depositing 14 viral antigens (also interpreted as VLPs) and their negative controls in a layout as shown in Figure 1, wherein a Bio-Plex Amine Coupling Kit was used to immobilize viral antigens on Bio-Plex COOH beads, and the bead assays were running on the Luminex 100 bead reader (interpreted as contacting a library with a VLP; detecting the binding; and identifying polymers bound to VLPs, claims 1b, 1c, and 1d) (paragraphs [0083]; and [0089], lines 1-6). Yu et al. teach that the microarray of the invention can be fabricated with any format on a suitable solid support, wherein the suitable solid support includes, chemically coated or non-coated glass and polymer slides, wherein polymer which can be used include polystyrene, PTFE, polyvinylidenedifluiride, polycarbonate, polymethylmethacrylate, polyvinylethyleneimine, polyalkenesulfone (PAS), polyacrylamide, polyimide, and block copolymers, such that the solid support material on which the binding molecules reside can be any combination of any of the aforementioned substrate materials including hydrogels for the multiplexed detection of viral infection (interpreted as different polymers and copolymers; and as at least two different chemical functional groups, claim 27) (paragraphs [0053]; and [0054]).
Yu et al. do not specifically exemplify preparing a library of different NIPs (instant claim 27, in part), filovirus (instant claim 31), Ebola virus (instant claim 32), Marburg virus (instant claim 33), a bacteriophage (instant claim 34), or an M13 bacteriophage (instant claim 35).
Regarding claims 27 (in part), Zhang et al. teach polymer hydrogel microarrays fabricated by inkjet printing of monomers and initiator that allows up to 1800 individual polymer features to be printed on a single glass slide (interpreted as at least 1000 different non-imprinted, non-biological polymers; and arrayed on a slide, claims 28 and 29) (Abstract). Zhang et al. teach that multiple techniques such as photolithography, soft lithography, electron-beam lithography, nanolithography, and reactive ion etching have been used to generate hydrogel patterns using, for example, poly(2-hydroxyethyl methacrylate (pHEMA), poly(polyethylene glycol)-methacrylate and polyacrylamides, as well as non-synthetic polymers such as collagen with feature resolutions from the nanometers to the micrometers (interpreted as arrays of different polymers) (pg. 1317, col 1, second full paragraph). Zhang et al. teach printing an initiator such as ammonium persulfate (APS) and monomers that contain the reductant N,N,N’,N’-tetramethyl ethylenediamine (TEMED) onto glass slides at highly defined positions, wherein the APS/TEMED redox system is well established and is able to initiate polymerization and gelation of many water-soluble acrylamides and acrylates under a range of conditions (pg. 1317, col 2, first full paragraph). Zhang et al. teach 37 pre-generated mixtures of monomers (20 copies each) at different molar ratios (Figure 1) were printed and polymerized giving 740 features in total, wherein polymers include acrylamide (AAm), EOA, PPGA, dimethyl acrylamide (DMA), MBA, TEGDA and PEG12DA (corresponding to over 1000 different non-imprinted, non-biological polymers; different ratios; and arrayed on a microscope slide, claims 27, 28 and 29) (pg. 1317, col 2, second full paragraph; pg. 1318; col 1, Figure 1; pg. 1318, col 2, Figure 3; and Supplementary Materials, pg. 3, Table S1). Zhang et al. teach that the size of features is controlled by changing the number of drops printed per spot, such that using four drops per spot 366 features cm-2 can be printed with a spot size of 210 ± 10 microns, and that 36 polymers were synthesized at high density in situ with 15 copies of each polymer being printed (pg. 1318, col 1, first and second full paragraphs; and Figure 3). Zhang et broad range of new polymers in a highly miniaturized manner that is applicable to many research areas, such as cellular immobilization, identification of cell specific hydrogels, or protein trapping while allowing the properties of many polymers to be investigated without having to resort to large-scale synthesis (pg. 3, col 1, first partial paragraph).
It would have been prima facie obvious to one of ordinary skill in the art to combine the method of fabricating polymer hydrogel microarrays as exemplified by Zhang et al. with the polymer microarrays including hydrogels for the detection of viral infections as disclosed by Yu et al. with a reasonable expectation of success in screening a broad range of different hydrogel polymers for specific binding and/or immobilization of target agents such as viruses in a biological sample; and/or to identify hydrogel polymers useful for bead-based or plate-based microarray fabrication for the detection of a target agent including a virus in a biological sample without having to resort to large-scale synthesis.
The combined references of Yu et al. and Zhang et al. do not specifically teach filovirus (instant claim 31), Ebola virus (instant claim 32), Marburg virus (instant claim 33), a bacteriophage (instant claim 34), or an M13 bacteriophage (instant claim 35). 
Regarding claims 31-35, Hawthorne teach compositions that bind to and inhibit the biological activity of soluble biomolecules (Abstract, lines 1-3). Hawthorne teach compositions and methods for sequestering a soluble biomolecule from its natural environment, to thereby inhibit the biological activity of the soluble biomarker such as, for example, the disclosure provides particles having a surface comprising an agent (e.g., immobilized on a surface of the particle) that selectively binds to a soluble biomolecules (paragraph [0011]). Hawthorne teaches that the soluble biomolecule is a virus such as a viral structural protein including a viral capsid or viral envelope protein that is bound by the agent (interpreted as at least two different chemical functional groups) (paragraph [0018]). Hawthorne teaches that the particles described herein can be designed to bind to microorganisms such as viruses and bacteria or components of organisms including filoviruses such as Ebola hemorrhagic fever and Marburg hemorrhagic fever (interpreted as Ebola virus; Marburg virus; and encompassing M13 bacteriophage, claims 31-35) (paragraph [0163]), wherein it is known that bacteriophages are virus-like particles which are able to infect bacteria and use them as specific host cells for replication, such that bacteriophages include M13 bacteriophage as evidenced by Budde et al. (paragraph [0002]; and [0049]).
prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of fabricating hydrogel microarrays as exemplified by Zhang et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
the method of producing polymer microarrays including hydrogels for the detection of viral infections including filamentous viruses as disclosed by Yu et al. to include the fabrication of polymer hydrogel microarrays as exemplified by Zhang et al. along with the polymer particles designed to bind microorganisms as taught by Hawthorne with a reasonable expectation of success in producing microarrays and/or a plurality of subarrays that specifically bind a range of microorganisms for the simultaneous detection of multiple viral infections in a plurality of samples and/or the detection of viral infections in multiple animals including the detection of viruses such as HIV, RSV, influenza virus, EBV, herpes virus, Marburg virus and/or Ebola virus; for screening a broad range of different hydrogel polymers and/or polymer coatings for specific binding and/or immobilization of target agents/microorganisms including viruses in a biological sample; and/or to identify hydrogel polymers useful for bead-based or plate-based microarray fabrication for the detection of a target agent/microorganism including a virus in a sample without having to resort to large-scale synthesis.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.	

Response to Arguments
December 28, 2020 have been fully considered but they are not  persuasive.  Applicants essentially assert that: (a) Yu do not particularly teach that mimetic can be selected for their ability to bind a virus; and Yu appears to previously select for having binding ability to the virus-related target ligand, whereas in the presently disclosed subject matter, a filamentous virus or VLP is known to be present in a solution and the detection relates to the identification/selection of a biomimetic, but non-biological, non-imprinted polymer (Applicant Remarks, pg. 13, last full paragraph; and pg. 14, first full paragraph); (b) modifying Yu to replace the anti-ligands used for screening a sample for the presence of virus with a non-biological, non-imprinted polymer library for the ability to bind the virus would significantly alter the principle operation of Yu (Applicant Remarks, pg. 14, last full paragraph); and (c) one of ordinary skill in the art would be unlikely to modify Hawthorne and Yu with the hydrogel library of Zhang (Applicant Remarks, pg. 15, last partial paragraph; and pg. 16, first partial paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Regarding Applicant’s assertion that Yu et al. appear to be preselected, and that Yu et al. do not particularly teach that mimetic can be selected for their ability to bind a virus, the Examiner asserts that the combined references of Yu et al., Hawthorne, and Zhang et al. teach all of the limitations of the claims. Yu et al. teach the high-throughput, reproducible and inexpensive detection of virus infections using multiplexing technologies such as slide-based, microtiter plate-based and membrane-based microarrays and bead technologies, wherein the apparatus and methods allow simultaneous detection of multiple viral infections in a plurality of test samples; the immobilization of target ligands, such as viral antigens on various polymer surfaces; the identification of mimetics using multiple microarrays including on a detection slide; and the selection of mimetics from combinatorial chemical libraries; Hawthorne teaches compositions and methods for sequestering a soluble biomolecule from its natural environment, to thereby inhibit the biological activity including a virus such as a viral structural protein including a viral capsid or viral envelope protein; and describes particles that can be designed and engineered to bind to microorganisms such as viruses and bacteria or components of organisms such as from the blood of a subject including filoviruses, wherein viruses include Ebola hemorrhagic fever and Marburg hemorrhagic fever. Zhang et al. teach polymer hydrogel microarrays fabricated by inkjet printing of monomers and initiator that allows up to 1800 individual polymer features to be printed on a single glass slide, which provides a high throughput and inexpensive method to access a broad range of new polymers in a highly miniaturized manner that is applicable to many research areas, such as cellular immobilization, identification of cell specific hydrogels, and protein trapping. Thus, based on the broadest reasonable interpretation of the claim language, the combined references teach all of the limitations of the claims.
Regarding (b) and (c), please see the discussion supra regarding the teachings of the cited references, and the Examiner’s response to Applicant’s arguments including that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned; that they are part of the literature of the art, relevant for all they contain; and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Regarding Applicant’s assertion that modifying Yu to replace the anti-ligands used for screening a sample for the presence of virus with a non-biological, non-imprinted polymer library for the ability to bind the virus would significantly alter the principle operation of Yu, the Examiner disagrees. Yu et al. teach multiplexing technologies such as slide-based, microtiter plate-based, membrane-based microarrays, and bead technologies for the simultaneous detection of multiple viral infections in a plurality of test samples; the immobilization of viral antigens on various polymer surfaces; and the creation of arrays and subarrays, such that the use of non-imprinted, Yu et al. teach that the method comprises the steps of contacting a biological sample from a subject with a microarray system comprising a plurality of subarrays capable of capturing a plurality of target ligands, wherein target ligands include viral antigens (See; paragraph [0008]). Thus, modifying the method of producing polymer microarrays including hydrogels for the detection of viral infections including filamentous viruses as disclosed by Yu et al. to include the fabrication of polymer hydrogel microarrays as exemplified by Zhang et al. along with the polymer particles designed to bind microorganisms as taught by Hawthorne does not  alter the principle operation of Yu et al.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 27 and 30 are rejected under 35 U.S.C. 102(a1) as being anticipated by Jaworski et al. (PLoS One, 2014, 9(5), 1-13) as evidenced by Strauss et al. (Journal of Virology, 2016, 90(3), 1507-1521).
Regarding claims 27 and 30, Jaworski et al. teach the use of multifunctional hydrogel nanotrap particles to capture and enrich a variety of target molecules from both in vivo and in vitro samples; and that high affinity charge-based bait located in the inner core, dissociates and binds target molecules through electrostatic and hydrophobic interactions, sequestering them while concurrently preventing degradation (pg. 2, col 1; last partial paragraph, lines 1-2; and pg. 2, col 2, first partial paragraph, lines 8-12). Jaworski et al. teach that HIV-1 antigens are captured and concentrated by nanotrap particles and then quantitated by standard assays such as western blot, RT assay, PCR or mass spectrometry, such that advantages include flexibility to multiple buffering conditions and a short incubation time at room temperature, wherein specificity of several nanotrap particles in capturing HIV-1 virions and individual proteins was demonstrated including Tat and Nef (interpreted as detecting; identifying; HIV-1 as a filamentous virus; and immunoassay, claims 27 and 30) (pg. 2, col 2, first full paragraph), wherein it is known that HIV-1 virions are physically connected to each other or to the plasma membrane by filamentous tethers as evidenced by Strauss et al. (pg. 1, Importance, lines 2-3). Jaworski et al. teach the synthesis of the particles requires polymerization reactions using N-isopropyl acrylamide (NIPAm), N,N-methylene-bis-acrylamide (Bis) and either allylamine (AA), acrylic acid (AAc) or methacrylate (MA) as shown in Table 1, and that in some instances, vinyl sulfonic acid (VSA) monomers can be incorporated into the shell to improve the ability to exclude high abundance and high molecular weight analytes, wherein Table 1 indicates the use to nine (9) nanotrap particles including NT077, NT083 and NT086 (interpreted as preparing a library of non-imprinted, non-biological polymers; different polymers; and comprising two different monomers, claim 27) (pg. 2, col 1; last partial paragraph, lines 10-13; pg. 2, col 2; first partial paragraph, lines 1-4; and pg. 3, Table 1). Jaworski et al. teach that a slurry of each type of nanotrap particles was washed in buffer then incubated with the target molecule spiked in binding buffer at room temperature, and the nanotrap particles containing captured molecules were resuspended in buffer for downstream assays including reverse transcriptase (RT) assay and qRT-PCR using primers specific for HIV-1 (interpreted as contacting a capture live HIV-1 by nanotrap particles, J1.1 supernatants were diluted in media were either untreated or added to a slurry of NT086 particles before incubating for one hour, wherein nanotrap particles were washed to remove unbound virus by centrifugation and then resuspended in media (interpreted as contacting particles with a virus; identifying at least one non-imprinted, non-biological polymer of the subset that binds to the filamentous virus with a dissociation constant of 100 microns or less, claim 27) (pg. 4, col 1, first full paragraph, lines 1-7). Jaworski et al. teach that better recovery was observed in the binding of the reduced Tat (34%) as compared to the native protein (11%) by NT086 (Figure 1C, compare lanes 3 and 4) (pg. 4, col 2; last full paragraph, lines 13-17; and pg. 5, Figure 1). Jaworski et al. teach that whole cell extracts (WCE) of J1.1 cell were resuspended into TNE150 buffer without detergent was added to a standard slurry of nanotrap particles NT073, NT080, NT082, NT084 or NT086, and analyzed for the presence of Nef and p24 proteins by western blotting, wherein NT086 captured the membrane-associated form of Nef (Figure 2A, lane 8), such that the higher binding affinity of the nanotrap particles especially NT086 for membrane-derived Nef and NT080 for both intracellular Nef and p24 proteins further suggests a selectivity of nanotrap particles for specific target molecules (interpreted as a VLP; and encompassing a dissociation constant of 100 micromolar or less; and western blot as an immunoassay, claims 27 and 30) (pg. 5, col 2, first partial paragraph; and pg. 6, Figure 2). Jaworski et al. teach that since NT086 captured high levels of HIV-1 as measured by RT assay, and also bound to viral gp41 (interpreted as a VLP), the particle was utilized to capture live HIV-1 from J1.1 culture supernatants, and as shown in Figure 4A, transcriptional activation was measured by luciferase assay, wherein significantly higher levels of viral transactivation was observed with nanotrap particles-bound virus when compared with untreated virus (pg. 6, col 2, last partial paragraph; and pg. 7, col 1; first partial paragraph, lines 1-2; and pg. 8, Figure 4).
Jaworski et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103


the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (PNAS, 2012, 109(1), 33-38; and Supporting Information, 2012, 109(1), 1-4) in view of Shafagati et al. (PLoS, 2013, 7(7), 1-13); and Zhang et al. (Chemical Communications, 2008, 1317-1319; and Supplemental Materials, 2008, 1-5; of record) as evidenced by Bouloy et al. (The Open Virology Journal, 2010, 4, 8-14); and Carlson et al. (PLoS Pathogens, 2010, 6(11), 1-11); and Herbert et al. (Journal of Virology, 2013, 87(9), 4952-4964); and Budde et al. (US Patent Application Publication No. 20110257045, published October 20, 2011; of record); and Millipore Sigma (Cytiva, 2021, 1-2); and Cytiva (Cytiva, 2021, 1-2); and General Electric (GE Life Sciences, 2021, 1-6).
claims 27 (in part) and 30, Hoshino et al. teach that synthetic polymer nanoparticles (NPs) that bind venomous molecules and neutralize their function in vivo are of significant interest as “plastic antidotes”, wherein procedures to synthesize polymer NPs with affinity for target peptides have been reported including the design rationale of a plastic antidote for in vivo applications by optimizing the choice and ratio of functional monomers incorporated in the NP maximized the binding affinity and capacity toward a target peptide (Abstract, lines 1-14). Hoshino et al. teach that the synthesis of NPs with intrinsically high affinity and selectivity to a target toxin without molecular imprinting or affinity purification would streamline the process of antidote development (pg. 33, col 2, last partial paragraph; and pg. 34, col 1; first partial paragraph, lines 1-5). Hoshino et al. teach that Melittin was selected as the target peptide, wherein toxins in this family function as key virulence factors of pathologies resulting from infectious disease and animal bites/stings (interpreted as viruses), such that an effective strategy to neutralize the activity of such toxins is to capture them on the surface or interior of nanoparticles (interpreted as encompassing viruses, claim 27) (pg. 34, col 1, first full paragraph). Hoshino et al. teach the preparation of multifunctional polymer nanoparticles, wherein as a particle core, N-isopropylacrylamide (NIPAm) cross-linked with N,N’-methylene-bisacrylamide (Bis); while N-t-butyl acrylamide (TBAm), acrylic acid (AAc), and N-3-aminopropyl methacrylamide (APM) were used as hydrophobic, negatively charged and positively charged functional monomers, such that by optimizing concentration of surfactant and monomers, and reaction temperature, a library of multifunctional polymer NPs with a monomodal size distribution consisting of varied combinations of functional monomers were prepared as shown in Table 1, Fig. 1A (interpreted as preparing a library of different non-imprinted, non-biological polymers; at least two different monomer; at least two different functional groups; and differing in chemical structure, claim 27) (pg. 34, col 1, second full paragraph). Hoshino et al. teach that to further optimize monomer ratio, a library of NPs with different feed ratios of AAc and TBAm were prepared (interpreted as different ratios of two monomers, claim 27) (pg. 34, col 2, first full paragraph, lines 1-2). Hoshino et al. teach that Melittin was pre-incubated with NPs in PBS and the Melittin and NP mixture was then added to a red blood cell (RBC) solution, wherein the binding affinity between NPs and Melittin and control proteins was determined by Affinix Q4 QCM instrument (interpreted as contacting binding stoichiometry between AAc and Melittin (Table 2, Fig. 1E) reveals that each Melittin is captured by approximately two carboxylic acids that are distributed on a 500~100 mer segment of polymer in the low AAc feed range, wherein the analysis suggests that multipoint electrostatic interactions (interpreted as biomimetic interactions) between the positive charges on Melittin and the carboxylic anions on the polymer enable the strong interaction between Melittin and NP9 (40% AAc feed), whereas weaker Melittin-NP interactions are observed for the lower AAc containing NPs such as NP4 (5% AAc feed), wherein Table 2 indicates that NP4 has a Ka of 4.6 x 105 M-1, NP8 has a Ka of 16 x 105 M-1, and NP9 has a Ka of 660 x 105 M-1 (interpreted as biomimetic interactions; detecting binding; identifying at least one polymer; and a dissociation constant of 100 microns or less, claim 27) (pg. 34, col 2, last partial paragraph, lines 15-16; pg. 35, col 1; first partial paragraph; and pg. 35, col 1, Table 2). 
Hoshino et al. do not specifically exemplify a filamentous virus (instant claim 27, in part); at least 1000 different polymers (instant claim 28); arrayed on a microscope slide (instant claim 29); a filovirus (instant claim 31); a species of Ebola virus (instant claim 32); Marburg virus (instant claim 33); a bacteriophage (instant claim 34); or M13 bacteriophage (instant claim 35).
Regarding claim 27 (in part), Shafagati et al. teach that Rift Valley Fever Virus (RVFV) is a zoonotic virus that is not only an emerging pathogen, but is also considered a biodefense pathogen due to the threat it can cause to public health and national security, and the use of nanotrap particles to enhance the detection and capture of RVFV; and that nanotrap particles are capable of capturing Venezuelan Equine Encephalitis Virus (VEEV) and human immunodeficiency virus (HIV), demonstrating the broad applicability of nanotrap particles for viral diagnostics, such that it is demonstrated that nanotrap particles are capable of capturing, enriching, and protecting RVFV virions, and that the use of nanotrap particles can be extended to a variety of viruses including VEEV and HIV (interpreted as a filamentous virus; and non-imprinted, non-biological polymers, claim 27) (Abstract), wherein it is known that RVFV is a filamentous virus as evidenced by Bouloy et al. (pg. 11, col 2, first full paragraph, lines 1-2); and that visualization of HIV-1 provided snapshots of filamentous actin Carlson et al. (pg. 2, last full paragraph, lines 1-3). Shafagati et al. teach nanotrap particles are a novel technology that can address all the critical analytical challenges for pathogen identification and measurement, and that they are homogenous hydrogel particles of about 800 nanometers in size that have a shell made of polymers from N-isopropyl acrylamide (NIPAm) and co-monomers such as acrylic acid (AAc) and allylamine (AA) with crosslinks of N,N-methylene-bis-acrylamide (Bis), wherein the shell can be modified to alter permeability or porosity by increasing or decreasing the percentage of BIS, and wherein charge-based affinity baits are incorporated into the nanotrap particles by copolymerization and covalent binding to the shell (pg. 2, col 1, last partial paragraph; and pg. 2, col 2; first partial paragraph, line 1). Shafagati et al. teach that experiments used a live attenuated vaccine derived from the RVFV ZH548 strain, known as MP-12, which had been isolated from a patient with uncomplicated RVFV (pg. 3, col 1; first full paragraph, lines 1-3). Shafagati et al. teach that six commercially available beads including DEAE-Sephadex, Dynabeads M-280 Streptavidin, Sephacryl S-200 beads, Biorex 70 Resin, SP Sephadex C-25, and Bio-gel HTP Hydroxyapatite were used to compare their capture to NT53 (interpreted as contacting a library of different polymers with a filamentous virus, claim 27) (pg. 3, col 1, second full paragraph), wherein it is known that SP-Sephadex C-25 beads comprise a cross-linked dextran matrix as evidenced by Millipore Sigma (pg. 1, Description); and wherein Sephacryl S-200 beads comprise cross-linked copolymer of allyl dextran and N,N’-methylene bisacrylamide as evidenced by Cytiva (pg. 2, last full paragraph); and wherein it is known that Sephadex resins including DEAE are prepared by cross-linking dextran with epichlorohydrin as evidenced by General Electric (pg. 1, col 1; last full paragraph, lines 1-2). Shafagati et al. teach that seven different nanotrap particles were tested with RVFV, wherein four nanotrap particles possessed shells including NT53, NT55, NT69, and NT71, and three did not including NT45, NT46 and NT75 (interpreted as contacting a plurality of different polymers with a filamentous virus, claim 27) (pg. 4, Table 1; and pg. 5, col 1; first partial paragraph, lines 4-8). Shafagati et al. teach that as the nanotrap particles allow the capture of the whole virus, the samples can then be analyzed with a variety of downstream analysis methods such as ELISA, western blotting, plaque assays, and qRT-PCR (interpreted as immunoassays, claim 30) (pg. 11, col 1; last full paragraph, lines 15-19), wherein it is known that a replicon vaccine based on VEEV demonstrated protective efficacy against Marburg virus in Herbert et al. (Abstract, lines 1-4); and wherein it is known that bacteriophages are virus-like particles which are able to infect bacteria and use them as specific host cells for replication, such that bacteriophages include M13 bacteriophage as evidenced by Budde et al. (paragraph [0002]; and [0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or substitute the analysis of cytolytic peptides in the method of designing a library of different polymers to neutralize the virulence of toxins as disclosed by Hoshino et al. to include filamentous viruses such as RVFV, VEEV and HIV as disclosed by Shafagati et al. with a reasonable expectation of success in detecting and identifying polymer particles that bind viruses including RVFV with high specificity; and/or in identifying the most efficient copolymer combinations useful for the neutralization of peptide toxicity and/or for virus capture including RVFV, VEEV and HIV capture.
The combined references of Hoshino et al. and Shafagati et al. do not specifically teach at least 1000 different polymers (instant claim 28); arrayed on a microscope slide (instant claim 29); a filovirus (instant claim 31); a species of Ebola virus (instant claim 32); Marburg virus (instant claim 33); a bacteriophage (instant claim 34); or M13 bacteriophage (instant claim 35).
Regarding claims 28, 29 and 31-35, Zhang et al. teach polymer hydrogel microarrays fabricated by inkjet printing of monomers and initiator that allows up to 1800 individual polymer features to be printed on a single glass slide (interpreted as at least 1000 different non-imprinted, non-biological polymers; and arrayed on a slide, claims 28 and 29) (Abstract). Zhang et al. teach that multiple techniques such as photolithography, soft lithography, electron-beam lithography, nanolithography, and reactive ion etching have been used to generate hydrogel patterns using, for example, poly(2-hydroxyethyl methacrylate (pHEMA), poly(polyethylene glycol)-methacrylate and polyacrylamides, as well as non-synthetic polymers such as collagen with feature resolutions from the nanometers to the micrometers (interpreted as arrays of different polymers) (pg. 1317, col 1, second full paragraph). Zhang et al. teach printing an initiator such as ammonium persulfate (APS) and monomers that contain the reductant N,N,N’,N’-tetramethyl ethylenediamine (TEMED) onto glass slides defined positions, wherein the APS/TEMED redox system is well established and is able to initiate polymerization and gelation of many water-soluble acrylamides and acrylates under a range of conditions (pg. 1317, col 2, first full paragraph). Zhang et al. teach 37 pre-generated mixtures of monomers (20 copies each) at different molar ratios (Figure 1) were printed and polymerized giving 740 features in total, wherein polymers include acrylamide (AAm), EOA, PPGA, dimethyl acrylamide (DMA), MBA, TEGDA and PEG12DA (corresponding to over 1000 different non-imprinted, non-biological polymers; different ratios; and arrayed on a microscope slide, claims 27, 28 and 29) (pg. 1317, col 2, second full paragraph; pg. 1318; col 1, Figure 1; pg. 1318, col 2, Figure 3; and Supplementary Materials, pg. 3, Table S1) Zhang et al. teach that the size of features is controlled by changing the number of drops printed per spot, such that using four drops per spot 366 features cm-2 can be printed with a spot size of 210 ± 10 microns, and that 36 polymers were synthesized at high density in situ with 15 copies of each polymer being printed (pg. 1318, col 1, first and second full paragraphs; and Figure 3). Zhang et al. teach that the approach allows access to a broad range of new polymers in a highly miniaturized manner that is applicable to many research areas, such as cellular immobilization, identification of cell specific hydrogels, or protein trapping while allowing the properties of many polymers to be investigated without having to resort to large-scale synthesis (pg. 3, col 1, first partial paragraph).
Although the combined references of Hoshino et al., Shafagati et al., and Zhang et al. do not specifically teach that the virus is a filovirus such as Ebola virus or Marburg virus, a bacteriophage or an M13 bacteriophage, Hoshino et al. do teach plastic antidote development, as well as, the preparation and testing of multifunctional polymer nanoparticles that are maximized for binding affinity and capacity toward a target peptide including NPs with intrinsically high affinity and selectivity to a target toxin including toxins that function as key virulence factors of pathologies resulting from infectious disease and animal bites/stings; while Shafagati et al. do teach the testing of nanotrap particles and commercially available beads for the capture of viruses; the use of nanotrap particles to enhance the detection and capture of RVFV; that nanotrap particles are capable of capturing Venezuelan Equine Encephalitis Virus (VEEV) and human immunodeficiency virus (HIV), demonstrating the broad applicability of nanotrap particles for viral diagnostics including the capture, enrichment, and protection of RVFV virions, and that the use of nanotrap particles can be extended to a variety of viruses including VEEV and HIV, wherein it Herbert et al.; and wherein it is known that bacteriophages are virus-like particles which are able to infect bacteria and use them as specific host cells for replication, such that bacteriophages include M13 bacteriophage as evidenced by Budde et al.; and Zhang et al. do teach high density polymer hydrogel microarrays fabricated by inkjet printing of monomers and initiator that allows up to 1800 individual polymer features to be printed on a single glass slide that are applicable to many research areas such as cellular immobilization, identification of cell-specific hydrogels, and protein trapping, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that nanoparticles consisting of mixtures of different polymers and/or different ratios of particular polymers can be subjected to high-throughput testing and analysis with respect to a variety of toxins, viruses and/or viral particles such as filamentous viruses in order to detect, identify and produce nanoparticles having a maximized binding affinity and capture capacity toward a target virus and/or a target peptide including nanoparticles with intrinsically high affinity and selectivity to Marburg virus, Ebola virus and M13 bacteriophage.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of identifying nanotrap particles capable of capturing, enriching, and protecting virions as exemplified by Shafagati et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of rationally designing multifunctional copolymer nanoparticles that 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 27-35 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Amy M Bunker/
Primary Examiner, Art Unit 1639